DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/31/2021 was filed after the mailing date of the Notice of Allowance on 03/09/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “a first ink layer sandwiched between the backlight module and the display panel; and a second ink layer sandwiched between the display panel and the cover plate; wherein the first ink layer and the second ink layer cooperate with each other to block light leakage of the display panel and the backlight module toward the camera module.”
Claims 2-14 are allowable due to dependency to claim 1.
US 20190278132 A1 to Nakamura et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  Specifically, Nakamura discloses various limitations of base claim 1: a screen assembly, comprising: a cover plate (Fig. 2 plate 9); a display panel (Fig. 2 display panel DP); a camera module (Fig. 2 imaging element FD); a backlight module (Fig. 2 backlight unit BL) defining a mounting through hole for at least partially receiving the camera module (See Fig. 2), wherein the cover plate, the display panel, and the backlight module are stacked in sequence (See Fig. 2).  However, Nakamura does not disclose that “a first ink layer sandwiched between the backlight module and the display panel; and a second ink layer sandwiched between the display panel and the cover plate; wherein the first ink layer and the second ink layer 
Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  
Regarding Claim 15.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “a first ink layer configured to block light leakage of the backlight module and the display panel toward the camera module; and a second ink layer configured to block light leakage of the display panel toward the camera module.”
Claims 16-17 are allowable due to dependency to claim 15.
US 20190278132 A1 to Nakamura et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 15.  Specifically, Nakamura discloses various limitations of base claim 15: a screen assembly, comprising: a cover plate (Fig. 2 plate 9); a backlight module (Fig. 2 backlight unit BL) defining a mounting through hole (See Fig. 2), a camera module partially extending through the mounting through hole (See Fig. 2); a display panel comprising a display region (Fig. 2 display panel DP)), wherein the backlight module and the camera module are disposed corresponding to the display region (See Fig. 1 and Fig. 2).

Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 15.  
Regarding Claim 18.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “a first ink layer sandwiched between the backlight module and the display panel; and a second ink layer sandwiched between the display panel and the cover plate; wherein the first ink layer and the second ink layer cooperate with each other to block light leakage of the display panel and the backlight module toward the camera module.”
Claims 19-20 are allowable due to dependency to claim 18.
US 20190278132 A1 to Nakamura et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 18.  Specifically, Nakamura discloses various limitations of base claim 18: an electronic device, comprising: a screen assembly, comprising: a cover plate (Fig. 2 plate 9); a display panel (Fig. 2 display panel DP); a camera module (Fig. 2 imaging element FD); a backlight module (Fig. 2 backlight unit BL) defining a mounting through hole for at least 
Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 18.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859.  The examiner can normally be reached on M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDMOND C LAU/Primary Examiner, Art Unit 2871